ACCEPTED
                                                                                           04-15-00575-CV
                                                                               FOURTH COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                                                                      9/15/2015 1:30:00 PM
                                        04-15-00575-CV                                      KEITH HOTTLE
                                                                                                    CLERK


                                  No. 29842
                                                                         FILED IN
Knighthawk, LLC, Series G                       §   In the District4thCourt
                                                                       COURTof
                                                                             OF APPEALS
                                    Plaintiff   §                  SAN ANTONIO, TEXAS
                                                                  09/15/2015 1:30:00 PM
                                                §
                                                                     KEITH E. HOTTLE
                                                §                          Clerk
                 v.                             §   Val Verde County, Texas
                                                §
                                                §
B & P Development, LLC and                      §
Chad H. Foster, Jr.                             §
                                 Defendants     §   83rd Judicial District

                                  Notice of Appeal

TO THE HONORABLE JUDGE OF SAID COURT:

        Come Now, B & P Development, LLC and Chad H. Foster, Jr., who are

defendants in this case files this Notice of Appeal. In accordance with Rule 25, Tex.

R. App. P., Defendants shows as follows:

    1. This Court signed a Judgment in this case on May 1, 2015. Post-judgment

        motions, including a Motion for New Trial, were filed by the Defendants,

        and the Court modified its judgment signed on May 1, 2015, and signed a

        new judgment on June 25, 2015. A copy of the Amended Judgment is

        attached as Exhibit A.

    2. Defendants filed a Motion for New Trial on July 17, 2015.

    3. Defendants filed a Motion for Judgment Notwithstanding the Verdict on

        July 17, 2015.




Notice of Appeal – Page 1
    4. Defendant desires to appeal this case to the 4th Court of Appeals at San

        Antonio, Texas.


                                                           Respectfully submitted,

                                                                   /s/ Greg White
                                                                       Greg White
                                                          State Bar No. 21329050
                                                                   P.O. Box 2186
                                                              Waco, Texas 76703
                                                             254.307.0097 (voice)
                                                               866.521.5569 (fax)
                                                      greg.white@texapplaw.com

                                                       Attorneys for Defendants




Notice of Appeal – Page 2
                            Certificate of Service

I hereby certify that a true and correct copy of the foregoing was sent to the
person(s) named below, by electronic filing and mailing the document by first
class mail (and by other means stated below) on September 15, 2015.

Via e-mail: bspindler@langleybanack.com
Bruce K. Spindler
Langley & Banack, Inc.
401 Quarry Street
Eagle Pass, Texas 78852-4520

Via e-mail: Dearl@earl-law.com
David L. Earl
Earl & Associates, PC
601 NW Loop 410, Suite 390
San Antonio, Texas 78216

Via e-mail: ggaines@patelgaines.com
Grant M. Gaines
Patel Gaines, LLP
14414 Blanco Road, Suite 320
San Antonio, Texas 78216
                                                                /s/ Greg White
                                                                    Greg White




Notice of Appeal – Page 3
                            Exhibit A




Notice of Appeal – Page 4
                                             29842

  KNIGHTHAWK,LLC,SERIES G,                              IN THE DISTRICT COURT OF
     PLAINTIFF

  VS.                                                   83RD JUDICIAL DISTRICT

  B&P DEVELOPMENT,LLC AND
  CHAD H.FOSTER,JR.,
      DEFENDANTS                                         VAL VERDE COUNTY,TEXAS


                                        FINAL JUDGMENT


        On the 20th day of January, 2015, the Court called this case for trial. Plaintiff/Counter-

Defendant Knighthawk, LLC, Series G ("Knighthawk") appeared in person by and through its

authorized corporate representative and through its attorneys. Defendants/Counter-Plaintiffs

B&P Development, LLC ("B&P") and Chad H. Foster, Jr. ("Foster") (collectively

"Defendants") appeared in person and by and through its authorized corporate representatives

and through their attorneys. The parties both announced ready for trial. The Court determined

that it had jurisdiction over the subject matter and the parties to this proceeding. The Court then

impaneled and swore in the jury, which heard the evidence and arguments of counsel.

        Following the close of evidence and the arguments of counsel, the Court submitted

questions, definitions, and instructions to the jury in the Charge of the Court. In response, the

jury returned a verdict that the Court received, filed, and entered as the verdict. A true and

correct copy ofthe Verdict is attached hereto as Exhibit A (the "Jury Verdict").

        The Court, having reviewed the Jury Verdict, hereby has resolved to RENDER and ENTER

this Final Judgment. It is therefore

        ORDERED, ADJUDGED, DECREED and DECLARED that the Deed, legal description and

survey, attached hereto as Exhibit B ("Martinez Survey"), sets forth and describes the true and

                                       FINAL JUDGMENT
PAGE 1 OF 4
correct location of the boundary line between the Plaintiff's real property reflected by the tract

described in the Deed recorded in Volume 263, Page 37, Deed Records, Val Verde County,

Texas("Knighthawk Property") and B&P's real property reflected by the tract described in the

Deed Recorded in Volume 182, Page 107, Deed Records, Val Verde County, Texas ("B&P

Property"), and B&P's has no right, title, lien, estate, or interest in or to the real property

contained within the Martinez Survey, save and except however, any current encroachments on

the Knighthawk Property as constructed by B&P are permissive encroachments and shall remain

in place until such time as they are removed or the parties-in-interest thereto agree otherwise,

and any subsequent owners of the Knighthawk tract shall take title in that tract subject to the

same. It is further

        ORDERED, ADJUDGED and DECREED that Knighthawk is awarded Judgment against B&P

for damages in the amount of $120,000 for B&P's improper use and occupancy of the

Knighthawk Property in the past. It is further

        ORDERED, ADJUDGED and DECREED that Knighthawk is awarded Judgment against B&P

for damages in the amount $130,000.00 for B&P's improper use and occupancy of the

Knighthawk Property in the future.

        It is further ORDERED, ADJUDGED and DECREED that Knighthawk take nothing on its

claims asserted against Foster, and Defendants' take nothing on their counterclaims against

Knighthawk. It is further

        ORDERED, ADJUDGED and DECREED that Knighthawk is awarded pre-judgment interest

in the amount of $17,789.97, calculated at the rate of 5% per annum, to be compounded

annually, on the actual damages awarded by the jury in the amount of $120,000.00 from June 18,

2012,through and including April 11, 2015. It is further



                                      FINAL JUDGMENT
PAGE 2 OF 4
           ORDERED, ADJUDGED and DECREED that Knighthawk is awarded post-judgment interest

 at the rate of 5% per annum, on all amounts awarded to Knighthawk in this Judgment until paid

 in full. It is further

           ORDERED, ADJUDGED and DECREED that Knighthawk is awarded Judgment against B&P

 for its reasonable and necessary attorneys' fees and expenses in the amount of $90,000.00. It is

 further

           ORDERED, ADJUDGED AND DECREED that Knighthawk is awarded postjudgment

 attorney's fees in the amounts and under the circumstances as follows:

           (a)    $7,500.00 if Defendants file a restricted appeal; that is unsuccessful;

           (b)    $7,500.00 for each petition for writ of mandamus that Defendants may
                  file that is denied or dismissed;

           (c)    $15,000.00 if Defendants file a notice of appeal; that is unsuccessful;

           (d)    $15,000.00 if Defendants file a petition for review, and such petition is not
                  granted; and

           (e)    $15,000.00 if Defendants file a petition for review that is granted, but the
                  Judgment ofthe Court of Appeals is not reversed.

 It is further

           ORDERED, ADJUDGED AND DECREED that Plaintiff shall have all writs of execution and

 other process necessary to enforce this judgment, and it is ORDERED that a return is to be made

 of the writ showing how it was executed. It is further

           ORDERED, ADJUDGED and DECREED that all costs of court are hereby taxed against

   Defendant, B&P Development, LLC.
                   )      s       re IF
                                        ,4               c 4.v =p
                                                                i A 4K,J
                                                                       J
                                                                                                  a        •,••
                                           'a  f4.4  ‘-
NA/\ et THIS JUDGMENT DISPOSES OF ALL ISSUES AND ALL PARTIES. ALL
                                                                                                      6r
  RELIEF NOT GRANTED HEREIN IS DENIED. THIS IS, IN ALL THINGS, A FINAL

  AND APPEALABLE JUDGMENT.                                                                            6\9

                                         FINAL JUDGMENT
  PAGE 3 OF 4
        Signed this   2-5-   day of June, 2015.



                                           Honorable Judge Stephen B. Ables


APPROVED AS TO FORM ONLY;
NOT APPROVED BY DEFENDANTS
AS TO SUBSTANCE:



By:                                               By:
                                                      ,
      GRANT       GAINES                                BRUCE K. SPINDLER
      Texas State ar No. 24074241                       State Bar No. 18947050
      ggaines@patelgaines.com                           MICHAEL C. BOYLE
      RAHUL B. PATEL                                    State Bar No. 0297600
      Texas State Bar No. 24072274                      CATRINA PURCELL LONGORIA
      rpatel@patelgaines.com                            State Bar No. 24047179
      PATEL GAINES,PLLC                                 LANGLEY & BANACK,INC.
      14414 Blanco Road, Suite 320                      401 Quarry Street
      San Antonio, TX 78216                             Eagle Pass, TX 78852
      (210)460-7787 Telephone                           (830)773-6700 Telephone
      (210)460-7797 Facsimile                           (830)757-4045 Facsimile

      DAVID L. EARL                                     ATTORNEYS FOR DEFENDANTS
      Texas State Bar No. 06343030
      dearl@earl-law.com
      EARL & ASSOCIATES,P.C.
      601 NW Loop 410, Suite 390
      San Antonio, Texas 78216
      (210)552-1500 Telephone
      (210)222-9100 Facsimile

      ATTORNEYS FOR PLAINTIFF




                                     FINAL JUDGMENT
PAGE 4 OF 4
, AFR/29/2015/WED 11:03 AM   Patel Gaines   FAX No, 210-460-7797   P. 008/034




                             EXHIBIT


                                                                                00




                                                                                0


                                                                                1
                                                                                —4



                                                                                —0


                                                                                0
                                                                                cD
                                                                               N0,210-460-7797                     P. 009/034
APR/29/2015/WED 11.03 KR        Patel Gaines

                                                                          Kt.itii DISTRICT JUDGES               PAGE 02/0G




                                                              N0,19847,


                 allarramvic,LLC,SERIES
                                   ... . .G.                   ..              .       . 1N THE DISTRICT COURT
                                                                          )(
                                                                          )(            83RD St1DICIAL.DISTRICT
                                                                          )(
                  13 ScP DEVELOPMENT,TAX AND                              )(
                  C33AD FOSTERy JR-                                       )(            V.41,VERDE CODNIT,TEXAS




                                                     Ca             01A            C

                  lvIBKBERS OF ME JURY:

                           This ease is submitted to you liy asking ClUd.3110113 about the Bleb!, which you must decide
                  from the evidence you have heard in this trial, You are the sole Judges ofthe credibility of the

                  iviclaesaes and the weight to be given their testimony, but in, matters oflaw,you.must be governed

                   by the instructions intbis Charge. In discharging your re3p04151birty on thisjust', you will observe

                   all the instructions which 'Ave previously been, given you. X shall now give you additional

                   IUSirUntiOX15 which you should carefully and stingy follow dating your delibevuions.
                                                                                                                                re)
                           1,      Do not let bias,prejudice or sympathy play any pact in your deliberations.
                                                                                                                                        co
                           2.      In arriving ;it your answers, er:wider only te evidence introduced here under oath
                                                                                                                                0 73
                   and such exhibits, if any, as have been introduced for your consideration under the rulings of the           >•
                                                                                                                                        0
                                                                                                                                  A
                   Court,that is, whatyou have seen,and heard in this courtroom,togother with.the law as given you                        <
                                                                                                                                      cf) 0
                    by the Court. layout deliberations, you will notconsider or discuss as           that is notrepresented           co

                    byte evidence la this case,

                            3.      Shine every anavterthatla required by the Charge in Important,no juror should state                  —4

                    or consider that any required answer is notimportant.

                                                                                                                                         0
                                                                          .()
                                                                            I
                                                                                                                                             cD
                                                                                                                                             IN3
                                                                                                                          P, 010/034
                                         Patel Gaines                       FAX No, 210-460-7797
APR/29/2015/WED 11:03 MA

          6;0.4 4UPI 0.41.1   YJ.ti,       V...tfat-4474                    Ktxti UlUIRIU 1 JUDGES                    PAGE 03/0G




                               4,         You must not decide whoIvothinkshould win,and then try to answerthe questions

                      accordingly. Shnply answerthe questions,and do not discuss nor concernYourseives-with the'effect

                   .. ofyour answdrs.•

                               5,         You will rkot decide the answer to a question by lot or by drawing moms;or by any

                      other method ofohanoe„Do not return a quotient verdict. A.quotient-verdict ratans thatthejuxors

                       agree to abide by the resultto be reached by adding together eachjurot's figures and dividing by the.

                       number°flux=to getan average, Do not do any trading on your ansWers;that is,onejuror should.

                       not ;Igoe to answer v- certain, question one way if others will agree to answer mother stiegioa

                       another way.

                                6.         You twastrenderyourverdiatupon Cho vote often or more members ofthejury. The

                       same ten or more ofyou must agreeupon all ofthe answers madcand to the entire verdict. Yoinvin

                        not, therefore, enter into an agreement to be bound by a -majority or any other vote ofless than ten

                       ittrorS, If the verdict and all of the answers therein are reseheri by unanimous agreement, the
                        presidingjuror shall sign the vordlotfor the entirejury. Ifanyjuror disagrees as to any answerros,dt
                                                                                                                                       0
                        by the vu—dict,thosejurors who agreeto all fa:Wings shell each sign the verdict,                               a.
                                                                                                                                       ,
                                                                                                                                       41
                                 7,        You are instaucted that youare tiotte eilove yourselvesto bcinfluenced tuay degree

                         whatsoever by whet you mightThink or surmise the opinion Ofthe Courtto be. The Contt has no                           23
                                                                                                                                       0
                         rightIV any word or act to indicate any opinion respecting any matter offactinvolved in this case,

                         nor to indicate any desire respecting its outcome. The Courthas notintended to express way opinion             at     0
                                                                                                                                        cr.)
                         upon any matter offact in, this case; and, if you have observed anything which you have or may
                                                                                                                                                —.a
                          interpret as the Court's opInloaupon any matte];offsetin this case,you mustwholly disregard such,

                                    EL      It is your duty es ajuror to consult with your fellow jurors and to deliberate With a

                          VicW to reaching an agreement,ifyou can do so without violenceto individuetjudgment. You must
                                                                                                                        P. 011/034
                                       Patel Gaines                       PAX No. 210-460-7797
AFR/29/2015/WED 11:04 AM

          ts11 Wit LC.1.1061   u7.4I     0.11.1I OLA.C74                  Mr(rt UsIt111-1 J1JUUM                   Vf4.*.




                      decidethe esscfor yourself, butdoso only after an impartial censideration ofthe eyidencewithyour

                      fellovdmrs. In the course ofyour deliberation, do not hesitate to reexamine your views         and to
                                                                                                             ..... ...... ....... . .
                                                                    ..........
            .... ......ebtuage your opinion on any rriattaf If COtiViaced it is enonerms. However, do not surrender your

                       honestconyintions as to theweightofeffectofevidence solelybooause ofthe opinion ofyourfzilow

                      jurors,or far the mere purpose or returning lave-raid,

                                These instructions are given you because your conduct is subject to review the seine 45 that

                       of the Witteisms,Parties, attorneys arid the nudge. ifit should be found that you have disregarded
                        eny ofthese instructions,it will bejurynalscoadnetarid it may require another-1dpi by anotherjury;

                        then all of our dyne will have been wasted.

                                 The presidingjutvc or any other who observes a violation of the Courts instructions shall

                        immediately warn the one who is violating the same and ett.utIon the juror motto do so again.

                                 After you retire to thejury room, you will =lea your own presidingjuror.

                                 It is the duty ofthe presiding Juror:

                                 (1)     to preside during your deliberations,

                                 (2)     to see that your deliberations are conducted in an orderly manner and in accordance

                         with the instructions ha this Charge,

                                 (3)     to write outand band to the balliffeny communications concerning the case that you

                          desire to have delivered to the judge,

                                 (4)     to vote on the questions,

                                 (S)     to write your answers to the questionsin tha spaces -provided, and

                                 (e)     to oar* to your verdict In the sprieeprovided for the presidingjurorti signature or

                           to obtain the signatures of all jurors who agree with the verdict if your verdict is less than

                           unanimous.

                                                                            C3)
                                                                                                                   P. 012/034
                                  Patel Gaines                       PAX No. 210.450-7797
, 01/29/2015/WED 11;04 AM
           01,4orAtlaU   07.46       OW11744474                      Ktmm Dawlixul LJUbUt                     PAGE    05/86




                           Youshould not discusstheease with anyone,13JzteVenWith Other mernbors ofthOnly,unless

                   all ofyou are present and assembled in thejury room, Should anyone attemptto tall( to Y0118,1?91# .....    - • • • ...
                                                                           .....    ....
                  !theease before.the verdlotis returned,Viietlter
                                                          .,,      at the courthouse,at yourhome,or elsewhere,please

                  'inform the Judge of this fact.

                           When words ON Used ill this Charge in,a.sense which varies from the meaning commonly ,

                   understood,yea are given a proper legal deftnitIon, which you are bound to accept In place deny

                   other meaning.

                            your an41.ver to all qu'estions must be based on a preponderance of hile*avidenee. The term

                   'preponderance of tile evidence' means the greater weight and degree of otectible testimony or

                   evidence introduce?,before you and admitted in thia case.

                            When you have answered allthequestions on are required to answer under the instructions

                   ofthe Judge and your presidingjuror has placed your answers in he spaces provided and signed the.

                   verdictis presiding-juror or obtained the signature,s,youwillinform the baillflatthe door ofthojury

                   roam,that you have reached a. verdict, and then you will return into court with your verdict,




                                                                                                                                            (A)

                                                                                                                                  0
                                                                                                                                            t:7




                           A 14:PC7Ck               M                                                                                         —a
                                 JAN 2 9 2015
                              JO AnN1CSRVANTES
                            ORIrt 9arkeVal Vcrda Co.
                         2
                         .1                       Co•ul




                                                                                                                                              (la
                           Patel Gaines                         FAX No.210-460-7797                            P. 013/034
, 0/29/2015/WED 11:04 AM




                                                     DEFINITIONS

                     1.    "Defendants" refers to Chad It Foster, Sr. andE&P Development,LLC,
                                                                                                  ..... ............
                     2.    "KnIghttiravIc-Prepen51" means the !Tact of land deitii-lbediti:theMartinervey
                                                                                                    Su
                           and owned by PlaintiffXnighthawk,LLC,Series G.

                     3.    ")3cfrY Develepntent Prepay)," means the property located at 615 E. Gibbs Street,
                           DeI Rio, Val Verde County, Texas, currently owned by Defendant B&P
                           Development,LLC,and described in the Rnthe Survey,

                     4.    "Martinez Survey" means the property survey of the Knighthawk Property
                           performed by Abner Martinez and dated October 16,2007.
                     5.    "TrentSurvey" refers to the survey by David Trent dated lanuary 20, 1966.

                     G.    "Rothe Survey" tefets to the survey of the 13&P Development Property performed
                           by Charles Rothe and dated January 12,2012,

                     7.     "Proximate cause" means that cause which,in a natural and continuous sequence,
                            produces an event, and without which cause such event would not have occurred.
                            In order to be a proximate cause, the act or omission complained of must be suoh
                            that person of ordinary care would have foreseen that the event, or Some similar
                            event, might reasonably result therefrom. There may be more than one proximate
                            cause ofan event.
AFT/29/2015/WED 11:05 AM     Patel Gaines                     FAX No, 210-460-7797                         P.014)034




             QUESTION NO.

             Following all applicable laws and rules or construction, which of the following two surveys
             more accurately shows the location of the Boundary Line?

             "Boundary Line" refers to the boundary line between the .nighthawk Property and. the 138413
             Development Property as described in the 1966 David Trent Survey.


                    Plane an"X" next to one survey:

                           Martinez Survey:


                            Rothe Survey:
APP/29/2015/WED 11:05 AM    Patel Gaines                         FAX 1o.210-460-7797                  P. 015/034




               If you. answered "X" to the "Martinez Survey," in Question 1 then answer
               Question 7,if not go to Question

               QUESTION NO. 7'                                     5
                                                    accoha
                                                        N till
               What sum of money, if any, if (p id noW in cash, would fairly and reasonably compensate
               Plaintifffor Defendants' use and ,if any, of the I(nighthawlt Property7

               Do not include in your ausWer any amount that you find Plaintiff could have avoided by the
               exercise ofreasonable care.

                      Answer separately in dollars and cents for damages,Ifany.
                      I. Damages sustained in the past.

                                                                    Answer:$414,11012. Ori)
                      2. Damages that, in reasonable probability, will be sustained In the future.
                                                                    Answer.$    .,2AOf&vs

                                                                                                               (NI



                                                                                                               c.5
                                                                                                               cr)




                                                                                                               0



                                                                                                                   re
AFR/9/2015/WED 11:05 AM       Patel Gaines                         FAX NO. 210-460-7797                           P. 016/034




              If you answered "X" to the "Rothe Survey" to Question 1 , then the following
              Question is limited to the Plaintiff's property falling outside the Rothe Survey.

              QUESTION tiO.
                     . .......                               ..    .
              Did Defendants trespass on the Krilghthawk Property?

              A "trespass" occurs when a person enters another person's land without consent, A trespass
              occurs when one intentionally commits an act, or when one intentionally falls to act, when that
              act or failure to act violates a property right, or would be practically certain to have that effects.

              Defendants are liable for the actions of their employees that were performed within the scope of
              their employment by Defendants, and Defendants ate also liable for the actions of their
              independent contractors if Defendants retained control aver details oftheir work.

              A person is not acting as en employee if he is acting as an. "independent contractor." An
              independent contractor Is a person who,in pursuit of an Independent business, uodertalces to do
              specific work for another person, using his own means and methods without submitting himself
              to the control of such other persons with respect to the details of the work, and who represents
              the will of such other persons only es to the result of his work and not as the means by which
              accomplished.
              "Intentionally" in this context refers an act or failure to act by one or both. Defendants. As long
              as the act or failure to act is intentional, it is not necessary that either Defendant intended to•
              commit trespass.


                      Answer"Yee or"No"for each of the following:

                      B & P DEVELOPMENT,LLC                                  Answer:       6(2,..

                       CHAD H.POSTER, Sit.                                    Answer:      %,)0




                                                                Cpl
                             Patel Gaines                      FAX No, 210-460-7797                        P. 017/034
APT/90015/WED 11:05 AM




             If you answered "Yes" to Question 3 above for more than one of those named
             below, then answer the following question. Otherwise do not answer the
             following question.

             QUESTION NO.                      ...........


                     For each Defendant that you found trespassed, write their percentages of
              responsibility below.

                     Assign percentages of responsibility to only those you found =sod or contributed to
              cause the trespass. The percentages you thici must total 10014 percent. The percentages must be
              expressed in whole numbers. The percentage of responsibility attributable to any one is not
              necessarily measured by the number of acts or omissions found. The percentage attributable to
              any one need notbe the same percentage attributable to that one in answering another question.

                     For each person you found caused or contributtd to cause the trespass, find the
              percentage of responsibility attributable to each.



                      13 & P DEVELOPMENT,LLC                             Answer:    tOr)            %

                      CHAD H_ FOSTER, JR-                                Answer:      ,42Y-
                                                                         TOTAL:                  100%




                                                                                                                              o3
                                                                                                                    -J
                                                                                                                    o




                                                                                                                        ci)
                                                                                                                        co




                                                             (1)
                                                                                                                              o
                            Patel Gaines                        FAX No,210-460-7797                          P. 018/034
AFR/90015/WED 11:06 AM




              lf,you answered "Yes" to any of portion of Question                  , then answer Question
              ).

              QUESTION NO.
                                .    ...........     . . ... . .
   •
              'Whitt amount of money, if paid now in cash, would fairly and reasonably compensate
              Plaintifffor its injury or injuries, if any,proximately caused by Defendants' trespass?

               Consider the elements of damages listed below and none other. Consider each element
               separately. Do not award any stun of money on any element if you have otherwise, under some
               other element, awarded a. sum of money for the same loss. That is, do not compensate twice for
               the same loss, if any. Do not Include in your answer any amount that you find Plaintiff could
               have avoided by the exercise of reasonable care. Do not include interest on any amount of
               damages you find:

                      a.     the costs ofrestoring the property, if any,to its prior condition.
                      Answers iit dutlars and cents for damages, Wetly
                      A.uswer:$

                      b.      the impairment, Ifany, and inconvenience, ifany,caused to the Plaintiff; and
                      Answers in dollars and cents far damages, if any

                       Answer:$

                       o.     Loss efincome,if any,from Plaintiffs land.

                       Answers la dollars and   cents for damages,Ifany

                       Answer:$
APR/29/2015/WED 11:06 AM      Patel Gaines                       FAX No. 210-460-7797                        P. 019/034




              If you answered "Yes" to Question 3                and $0.00 damages to Question 7,
              then answer Question

               QUESTION'NO. IP
               What sum of money, if any, should Defendants pay to Plaintiff as nominal damages for
               trespassing on the ICnigh th avirk Property2

               If you find, after considering all the eVidence presented, that Defendants committed a trespass,
               but Plaintiff suffered no injury as a result of the trespass, you may award Plaintiff "nominal
               damages" as recognition that Plaintiff's rights have been violated.

               You may also award nominal damages if, upon finding that some injury resulted from a given
               unlawful aot, you find that you are unable to compute monetary damages except by engaging in
               pure speculation and guessing.
               You array not award both nominal and compensatory damages to Plaintiff; that is, either Plaintiff
               was measurably injured, in which case you must award compensatory damages, or else Plaintiff
               was not,in which case you may award nominal damages.

               Answer in dollars and cents for each Defendant. Nominal damages may not be awarded      for
               more than a token sung.
                       B & P DEVELOPMENT,LLC                       Answer:$    4,000 .
                       CHAD      FOSTER,Ia.                        Answet7 $



                                                                                                                      cl
                                                                                                                      .
                                                                                                                      a




                                                                                                                      O



                                                                                                                      en
                                                                                                                      co
                                                              FAX No.210-460-7797                   P. 020/034
APR/290015/WED 11:06 AM       Patel Gaines




               QUESTION NO.7

                          Did Plaintiff publish the following statements?             . . .
                                                                      .   ....
      • "•"""*".. -"PUbliSh" means to intentionally or negligently communicate the matter to a person,
                   other than Chad H. Faster, Jr„ who Is capable of Understanding its meaning.

                A. That Chad Foster, Jr, forged the signature of H. Doak Neal to the two November
                17,2011 correction deeds?

                Answer'Yes" or "No."

                ANSWER:           c->


                5.    That Chad H. Foster, Jr. stole land owned by the Plaintiff.

                Answer'Yee or "No."

                ANSWER:

                C.   That Chad H. Foster, Jr. falsiged and recorded general file numbers on the two
                November 17,2011 correction deeds?

                Answer "Yes" or "No."

                ANSWER:
                 D.    That Chad H. Foster, Jr, has stolen the land of other people from Del RIo.

                 Answer "Yes" or "No."

                 ANSWER:




                  t& 91asupoozmagua9.00cus
APR/29/2015/WED (1:06 AM       Patel Gaines                   MI40,210-460-7797                                P. 021/034

                                                                                           vq.....1.m.....=.-PalatufanyfiftlagzzazzoNatl




                     if you answered "Yes" to any subpart of Question 1 ,, then answer the folloWing
               question; otherwise, do not answer the following question.

                                QUESTION NO.

                           Was any statement to which you answered "Yes" in Question No.1
               defamatory concerning Chad H.roster, Jr.?

                      "Defamatory" means an ordinary person would interpret the statement in a way
               that tends to injure a living person's reputation and thereby expose the person to public
               hatred, contempt, ridicule or financial injury, or impeaches the person's honesty,
               integrity, virtue or reputation, or falsely charges a person with the commission of a'
               crime.

                      In deciding whether a statement is defamatory, you must construe the statement
                was a whole and in light of the surrounding circumstances based upon how a person of
                ordinary Intelligence would perceive it,

                     Answer "Yes" or "No" as to each of the following statements to which you
                answered "Yes" in Question No.          Do not answer as to any of the following
                statements to which you answered "No" in Question Non .

                A.    That Chad Foster, Jr. forged the signature of H. Doak Neal to the two November
                17, 2011 correction deeds?

                Answer "Yee or"No"                                                                                                 co

                ANSWER:,

                S.      That Chad H. Foster, Jr. stole land owned by the Plaintiff.                                                a,

                Answer'Yes" or'No"
                                                                                                                                    r.     ck,
                ANSWER: 13a__
                                                                                                                                           70
                 C.   That Chad H. Foster, Jr. falsified and recorded general file numbers on the two                                      O
                 November 17,2011 correction deeds?

                 Answer"Yes3r"No"

                 ANSWER:          1.e5                                                                                               co

                 D.     , That Chad H. Foster, Jr. has stolen the land of other people from Del Rio.

                 Answer "Yes" r "No"
                 ANSWER:

                 L & 1114612/0002/L0g01200.000WS             1 2

                                                                                                                                            O
                                                                     FAX No. 210-460--7797                P. 022/034
APT/29/2015/WED 11:07 Ali Patel Gaines




                     If you answered "Yee' to any subpart of Question          6., then answer the following
               question; otherwise, do not answer the following question.
                                                  • •....... .....   •
                              QUESTION

                     Were any ofthe following statements false at the time It was made as It related to
               Chad H. Foster Jr.?

                     "False" means that a statement Is not literally true or not substantially true. A
               statement Is not "substantially true" if, In the mind of the average person, the gist of the
               statement Is more damaging to the person affected by it than a literally true statement
               would have been.

                     Answer "Yes" or "No" as to ,ach of the following statements to which you
               answered "Yes" in Question No. ,`A , bo not answer as to any of the following
               statements to which you answered "No" in Question Na.%.,,

               A.   That Chad Foster, Jr. forged the signature of H. Doak Neal to the two November
               17,2011 correction deeds?

                Answer"Yes" or'No"
                ANSWER:
                B.    That Chad H. Foster, Jr_ stole land owned by the Plaintiff.
                Answer."Yes" or"No"

                ANSWER: \n
                C.   That Chad H. Foster, Jr. falsified and recorded general file numbers on the two
                November 17,2011 correction deeds?
                Answer"Yes:1,pr"Na"
                ANSWER: -4P...5
                 D.    That Chad H. Foster, Jr. has stolen the land of other people from Del Rio,

                 Answer''Yes" or "No"

                 ANSWER;




                 ta,e 14611/0002A094020ID°CO                         3
                                     Patel Gaines                     FAX 110,210-460-7797                    P, 023/034
APT/29/.2015/WED 11:07 AM




                           If you answered 'Yes' to one or more subparts of Question       9_, then answer the
                    following questlon; otherwise, do not answer the following question.

                          .QUESTION NO. -11
                                          : 1

                                What sum of money, if paid now in cash, would falrly and reasonably
                    compensate Chad H. Foster, Jr. for his injuries, if any, that were proximately caused by
                    any statement to which you answered'Yee In Question No. 9 ?

                           Consider the elements of damages listed below and none other. Consider each
                    element separately. Do not award any sum of money on any element if you have
                    otherwise, under some other element, awarded a sum of money for the same loss. That
                    ls, do not compensate twice for the same loss, If any. Do •not inolude Interest on any
                    amount ofdamages you find.

                         Answer separately in dollars and cents for each of the following elements of
                     damages, if any:

                            1,      injury to Chad H. Foster, Jr.'s reputation sustained in the past.

                            ANSWER:

                           2.      Injury to reputation that, in reasonable probability, Chad H. Foster, Jr. will
                     sustain in the future,
                             ANWER:

                             3,      mental anguish that Chad H. Foster, Jr. sustained in the past.

                             ANSWER:

                           4.      mental anguish that, in reasonable probability, Chad H. Foster, Jr. will
                     sustain In the future.

                              ANSWER:




                       L & 914612,j0002/La940209,DoW5                 4



        tielX11 -
APR/29/2015/WED 11:07 AM        Patel Gaines                             FAX No. 210-460-7797                        P. 024/034




                     If you answered "Yes" to any subpart of Question q , then answer the following
               question; otherwise, do not answer the following question.

                 ....QUESTION NO..11..              • ..... ----••••••••••• •              .      ....... ........    ..

                            What SUM. of money, If paid now in cash, would fairly and reasonably
               compensate Chad H. Faster, Jr, for his actual pecuniary loss, if any, that was
               proximately caused by any statement to which you answered "Yes" in Question No.
               `;\

                      Consider the elements of damages listed below and none other, Consider each
               element separately. Do not award any sum of money on any element if you have
               otherwise, under some other element, awarded a sum or money for the same loss, That
               is, do not compensate twice for the same loss, if any. Do not include Interest on any
               amount of damages you find.

                    Answer.separately in dollars and cents for each of the following elements of
               damages, if any,

                                all lest profits sustained by Chad H. Foster in the past

                                ANSWER:         .9
                                all lost profits that, In reasonable probability, Chad H. Foster Jr. will sustain
                in•the future

                                ANSWER:

                      all reasonable and necessary attorneys' fees (including responding to the TIEC
                Complaint) that Chad H. Poster has Incurred in defending himself against Seversoree
                claims
                       ANSWER:

                       all reasonable and necessary attorneys'fees that, in reasonable probability, Chad
                 H. Foster likely will Incur In the future in defending himself against Severson's claims

                       ANSWER:




                 QUESTION NO,

                     1461110007A0940209.00aIS                            5
, An/29/2010ED 11:08 Ali Patel Gaines                           FAX NO10-460-7797                      P. 025/034




          el




                 Question No. 12..

                 Ifyou found that any ofthe statements to be defamatory,then answer this Question.

                 Did Plaintiff make the defamatory statements without actual malice?

                 You are instructed that Plaintiff acted without actual malice if Plaintiff made the
                 statements

                     I. without knowing that they were false, and

                     2. without reokless disregard as to the truth of the statements.


                  Answer"Ye? or"No"

                  Answer:




                                                                                                                co

                                                                                                                is
                                                                                                                .
                                                                                                                Q

                                                                                                                r-r)
                                                                                                                         co

                                                                                                                -J       0
                                                                                                                o




                                                                                                                         r
                                                                                                                    co




                                                                                                                         .13




                                                                                                                         O
                                                                                                                         00
AiR/29/2015/WED 11:06 Abi     Patel Gaines                       FAX N0,210-460-7797                         P.026/034

                                                                                                                         Abe




                                                    CgilTIFICATE

                      We,thejury, have answered the above and foregoing questions as herein indicated, and
              herewith retUrn. Sarno into court as our verdict

                      I certify that thejury was unanimous in answering the following questions:

                      Answer"All" or list questions:        All
                                                                                _       10.4r74.4A-4-1
                                                                       SIDZIG       ROM.I

                                                                  Printed Nam- ,e,ffresiding juror: ,
                                                                                11.7-Ppntsk,
                     (Ifth,e answers to some questions were not unanimous,thejurors who agreed to these
              answers must certify as follows)

                       We agree to the answers to the following questions;

                       List questions:

                             Jurors Signatures                          Jurors' Printed Names



                                                                                                                    ç.




                                                                                                                    a-
                                                                                                                    ET;
                                                                                                                    b-
                                                                                                                               Co
                                                                                                                               03
                                                                                                                               0
                                                                                                                    o          0


                                                                                                                               0




                                                                                                                               -u
, ill/29/2015/ED 11:08 Alf       Patel   Gaines                 FAX No. 210-460-7797                     P, 027/034




            10 ANN CERVANTES                                                                SANDY L GARCIA
            DISTRICT CLERK                                                                    CHIEF DEPUTY
            VAL VERDE COUNTY                                                               Civil(830)774-7538
            P.O. Box 1544                                                         ChUd Support(030)774-7540
            100 E. Broadway                                                                Jury(630)774-7541
            1st Floor                                                        .CrirnInalfigvenile(830)774-7539
            Del Ftlo, Texas 78841-1544                                                Asst.Civil(830)774.7536
                                                                                             Fax(030)774-7643


            THE STATE OF TEXAS
            COUNTY OF VAL VERDE

              1, jo ANN CERVANTES,District Clerk In and for Val Verde County,Texas, do hereby

            certify that the above and foregoing isa true and correct copy of:

                                                  CHARGE OF THE COURT


            In suit number 29842 styled:

                                            KNIGHTAWK,LLC.,SERIES G
                                              VS,
                                  B &P DEVELOPMENT,LLC AND CHAD H.FOSTER,IR,


             as the same appears of record in my office in the 83° JUDICIAL DISTRICT COURT Minute nook

             No.113,page 0)466-483.

              WITNESS MY HAND AND OFFICIAL SEAL OF OFFICE in Del Rio, Val Verde County,Texas,

             this 13th day of February, 2015.


                                                         10 ANN CERVANTES,DISTRICT CLER;k
                                                         63° &83° I strict Courts
                                                         Val Verde/ nty,Texas     0
                                                                                  4

                                                          By:     )1(114
                                                                      t1
                                                                       1                   //142-1
                                                                eputy
,APR/29/2015/WED 11:08 AM   Patel Gaines   FAX No.210-460-7797   P, 028/034




                            EXHIBIT B
, APR/29/2015/'ED 11:0B AM               Patel Gaines                                            PAX No.210-460-7797                                   P, 029/034




                                                                                                   Less hteolgr111171sass

                                                                                                          902:530ZU

                                                                                                                                    o
                              WARRANTY DEED WIT/1 VENDOR% LIEN                           re
                  NOTICE OF CONFIDENTLAIZIY RIGHTS:IF YOU ARE A NKruam.p_EttsoN, YOU •• .. •                                                   -   -
                 MAY"REMOVE OIL
                 mom AR?                   sputa
                                        ANT OR'lUara. OF THE FOLLOWING INFORJVIATION
                           INSTRUMENT THAT TRANSFERS AN INTEREST IN RIALTROPERTY
                 BEFORE Cr IS MED FOR RECORD IN PIE -PUBLIC RECORDSt YOUR SOCIAL
                 SECURITY NUMBER DR YOUR D/IIVMS                        tscENsg ilumnEn.
                 THE STATE OF TEXAS
                                                                               SNOW ALL MEN BY THESE PRESENTS:
                 cowry/ OF VAL VERDE                                                                                                 7

                   THAT nOLANDIS ELSA-Was AND WITE,,ANDELMA sANTDS,hereicskr gilled "Ora;ow"(whether
                 one or more), for aid In eansIdeadon of the turn orTct Dotlen (510.00)and othc Bond end ssloble
                 somIderotion to Creator paid by   rvictirumm,Lcc.,    tuseIes/tsr piled "Ocent::- (wIu• her oat or more),
                 th: Semis* of whleh 11 brushy sokewoledged std cnitfesterl,00d Ihr, Ember contrelerallon of the oxcetalan
                 ind &limy by mkt Grantee of one emssIn Prornlory Note In the rtroipal sum off111.7.50.00, ofono                         o
                 dale hoe with,issysbly to the crtic of ivacaloVIA.ILUD:, NATroriAL.ASSOciAlLai Icitteeener called
                 -Glongnive, balking Irttaut at Ott rat theseht pro  -Ad* gild Nate esuostang the until reasonable
                  attorneys fee cIsoso and vadat= scr.derstIon of angualv tholes In as; ofdefault, sod Ischli sorbed by                  7 I
                  Vendoes Lim and sopcdor dile retsina h1trin LI EV/Wed said LIortgaw,and bdtg also soured                  hr. •        2 t
                  T
                  Onead
                     jocv.
                        orIs
                           Tdwi            dax.tim-cwith from Crra:1:1       VISTE1 WC. A VIRGO.; CORron-ATION,



                    WNEEEAS, hltuvenes bas., r1 Ihospeels1 In. lee cad Iteptect all3farasc, tuTd Lo Gluier e Donlon or
                  the rotrJr...sa prim. Of the proraty la-c.cinaticr deaddbed, et inattdal hi the alsotozepoibrel Note,Said
                  VCOdOel Urn opinct Fad ProPesTrcuin        !the
                                                    h„,d,,,„,„,1
                                                               ,1     Prireellt of sad NotebEreby wiped,trttufstrral and
                                Mumps..                               to odd Mont,sio= th tali seneriet iitIc to xeld firdpe:Ty.
                  tabrolainc said hlartgattx to 214 614 riGhl:      ttrottNts a-Mentor In the prcnieet 1.7.vIride rle441
                  EMI

                   renudoe ke2 OW1TSO, SOLD end CONVEYED, and by thes5                        (K=Ettl.S arras GRANT,SELL one
                  CONVEY utile ssld arenL=, ths following daraibell plop-sty, le-wh:

                  5.1111ATED IX V.LL vEVDECoOtriV,TEXAS. AND sutra APIT.OXIMAYZIA DX/ AC1Lt5 OF
                  LAND,OUT  or AND ?,,51. r umati       110.5,Lsi OP/OWN 1/1 S_F-A-ht.* L CO.
                   *inomstort,137 a atotam,twine                          IN
                                                       tf0.151 3/4 TIIE NAME OR.ToIliq gEttiLE ,110
                  6E1Plo T116 SANE riloPERIV ogsattoro 175 DEED Okra)A.uausr 3, L7/3,mila
                   Laura tin-soti, GUARS:Mit;TO /GUN L DPOtOlt.rtt. ortlECOAD IN VoLintlX113.
                   PAOIE3 aftas Or TILE DEE° RECORDS Ott VAL 712tOr.CO Mu,TEXAS,SATO PROPERTY
                          NonEp,UKT;e111.4.11.1X DESC4L1BEO ay AttTES At D aOlzros                  Lstrnorr
                                                     14-mo trnrdat.
                   A-rrAcHzo Reitcro rttlo rmcorooa.,/




                       'co MINE AHD to HOLD eic nhavvtlezdhaI scrntra.torthss-                       Al ant! tlaialu. Oa right; Ind
                      aptoutensoms thstetrr.to' is aayriro hclonetua unto said Grantee,            bars zed 0,11hies, forayer, AA
                                does herby bind hIttocli,             rsegolms and  attminbtrii90, towernnt   eras fortvrr driertd all
                      and  riiipou         raid ft-Athos unto said Manioc. h h.dr; end situps staled rimy patoa wlsomyor.ttr
                      Ant IL11;.clelratter,o7 in clelm tho ssrno twiny pcii ihsrea%

                      r,se i err poses
                       GVIVWL I
,APR/29/2015/WED 11:09 AM                  Patel Gaines                                          FAX No.210-460-7797                 P, 030/034




                                                                                                            1:12.5150;a0

                    Igors tas ilto tommt >TV havo beta prol:11.1d   thdr szymmt iy assoniad by Grarat.
                                                                                                                                r
                 ïn~aqa/r/ancaiarnadesabjrstmanyanda.y:N
               rerardanainat rnatalarldnee chsracr lagoL>L ‘vtah uty Ifs setudril Mia minima= charges, smis;(ams,
               ordirranceo at rounitipol sotlior olher govanmeoul suáeides,eo:.dldaartnd covessoi, Itmy, mellmblo
               ta zsd totorombls o:altist dte áovt-dtsnatri'Kopen;ss room.Iq lemma;atth: Couttri Cieo:t otsild
               Coontt.

                   rht we ot my persoon buein tD =fer u Gfinbr Dr Glifilet0.111)511mmd e romp rtrerzzg cien                     Lr
               thgtlia Ctradlor andtor Crrantm may ba sa indivhluol (aittits mie ar tetratt), s ctrporstion, a otrtotritio or   7
               s tiolto ot two or mors Indh'idostri M71Qr1119715 ara/or Pumrtoloo,and nimo thls DM la mand by or
                                                                                                                                7
                  s torpordoo, ur Motst, Iha orortlo            toccutors and orlrgolitrotore' or nulro and ssilegto" shalt,
               orithrtaimminsochtorporationtirtromcc,httonstroolletneta•noc:pousandsjgge.

                    11 B "Pft2MY agrood tlrat dia %doe:        ,Usa la ratabiad to Woot slikt paytt critld Hak apinn die
                ,bovelicocritord property, pmmlmo tact iroporkoitras, won sald Hots god all lotemo !humt;abn hm
                haai ktly prid natrirtlfrig m 1Se IJ--rms 13=tot, whto Ihb D=d rhall br,ennt abiatutg,
                                                                                                                                7
                                                                                                                                 7
                       EXECUTED In/ 17TH dar/ amen::m.1;07.
                                                                                                                                 a
                                     Ta
                    ROS-ltrOn fl-a/mos                                      AtiGttata S




               0D




                      ST./
                         1        5.______, COUITCY OFid.4511(5,
                         4TS01ragt3
                              .

                         11)9 kit-Unleid teoz stkoortledst hatora rateo     (r1              dtv of ollAtkat,1?-'
                      1001                                    .UiCZLICA 5,1; •5

                                        g4i09M.
                                           1
                                             Mot.Lin


                       G9,IETE25 ADDEESS:
                       ditS M'N
                       nc1.11.10eTZMAS 14'41




                           d.tnet.t
                        wi=m
, APR/29/2015/WED 11:09 AM           Patel Gaines                                    FAX No.210-460-7797             P.031/034




                                                       T                         L.,II Alne.Imam la
                                                EX      103IT "A"

                  AU. THAT CERTAIN =Act'oo.FARM.OF LAND,3mill= IN'Mtcrryf nEL rijo. coo,,,,y or
                  vu, wag,Ann STATE orrcu..Atm piny DOT OF AM A rAATo FSE                    No.3,iNimastox .                     •
                  st. o?              tr.'T. CO MMIF'S SUOINVISICh/ OF onlouw.Futti,y a.icon Ini-re 0,kur
                  OF;cm:. MENU.IIEnic uE4cE=EO             JIMA        worm AS Frm0WS;
                   nve        go tt. ERE76MTE0G116f#31n             oiiTris   m-AvrestAbSiingln ityaF     iT.   1.
                   LOIA
                         "ctrE Ethr eONIEH.0?Mr C1RT
                           _01_ !MEET             EDIALAR.     .
                                                                    TM?    EU
                                                                               FUND
                                                                                nATED
                                                                                              MD=
                                                                                               HY
                                                                                         R ARV 10..129c,
                                                                                                          g.
                                                                                                                O
                   REDDttbEu IN YOE.In,PACES OT-10i. DEED MOO KM OF YAL YEW/ COMM.
                   THENCE. WITH EOM MOT LINE Or AVENUE I, 41' Om"C., 131.13 FT.,To A!V CRON                     7
                   DOJO SET ON TUE WEST UNE OF CONTEILSE.%TAUT;
                                                                                                                7
                   THENIZE, %VIM THE WFSTVI.LY UNE OF CONvt055sTSZ.               ET 315'ITN- W,92,25 FT.
                   FF.RCE CORN   WI
                   Ti(MEE,  1   31'S5'3V \t', 19.7J Fr„ TO A FED, 0L 001111SIt.
                    ritENd, N 49'sow tP, 117.12 rr.,TO A FENCE Gamut,
                  IltENCE,5SI      IV W ca.91 FT.,TO A FENCE COMER,                                              O
                   MUM S 11'1191° TY,4.123 FT,TO A FENCE caltslEv.                                              7
                   TMCV,11 I' 4T31"       ZLIS Ft.TO A ma comm.                                                 7
                   FILENCE,Nal'.11,2 i" e,70.LS PT.,TO A FENCE CORNER,                                           4
                             35'34" E. 7,1-00 FT. TO THE PEACE OF SE004,000,Afir. callram%two
                   AORSS
                    IMS.FLAND.
                         O




                                                                                                                                 co




                                                                                                                                 O
                                                                                                                                 r

                                                                                                                                 —a




                                                                                                                                 -TN
                           Patel Gaines     FAX No.210-460-7797                       F.032/034
Ale/22/2015/WED 11:09 AM




                                                  00=G02-3

                                                                             0




                                                                                 1.


                                                                                 7




                                                                                 0
                                                                                 0
                                                                                 7
                                                                                  7



                                              FILM Jute 1130r.19
                                            E.9101. MIL1CaFalici
                                          Zag 6C 11.2a7 .1 Mit?
                                          Wurmt Iklakwt            Welle»
                                          i4=1µ1 int?
                                          Äwitt
                                          ;...crala >Elsiam
                                           GrAtt aua Val


                                          len epaled
                                          ~Lt1LrP1-
                                                  r11Scua!QVtJVt

                                            1 14,ei miau  Hat art laaltue.A
                                                      th       cal llat stcent
                                                 h         ut.1v
                                                            fv
                                          la
                                          la ti Tal 177/ F         7i1
                                          vt tel Stetem ruut
                                                 vudt
                                           etlf,e:GY    1:1111ft
                                           Zazaraga
                                           >Rh clarkiYal Vadt Ca.ba
                                                Lina.U.D2:12.1tre0
                                                                                                FAX No. 210-460-7797                                               F, 033/034
,iiR/29/2015/WED 11:09 AM         Patel Gaines




                                O
                                 31111101.01
                                             m,rz
                                               I:n.
                                                              r AMbl'AD CLIVIULTINTI IFAVILIT
                                                              CRT.•liNtlf.00GATAI, .414VRCIP7


                                                              --•
                                                                           ZTT i;WWI
                                                                        telMti ,,,,, IITIT
                                                                 TAW 2111,lip.In. r., Witt:pm
                                                                                                     ..




                                                                                                     ....
                                                                                                                  •
                                                                                                                  \je Rana




                                                                                                                 1P 41' 11' Tr   ti.o'
                                                                                                                                                     ..... .........• • .




                                                                                                        4
                                                                                                        .




                                               PreduearF 17e01
                                                 und Mohair
                            f
                                           h IQ. it Jr P.
                                                              WM'

                                                                               •

                            h

                                              11,111.AVIIRS   .               .1 ,



                                                                        •
                                                                 . •"              s        as' r.igi}tiTii
                                                                                                                   . ,               A    r?.
                                                                                                                                          ...A'a




                                                                    AVEMIIC             1    160'

                                                            kICSIali0n OF ORDPERT1'
                                  Sittieleti in t'AI Corde County, Tates.tind Doing aiiproxlmol.Oly 0.30 ncrcs
                                  ol loud, mil of ond part of Scel,fon Ifo, 3.11i Division 11,S.F,11.11.4 Co.
                                  SubdivtIon. of Originel Surrey tio.16Lydn the noose of John Ilelnle rind
                                  bailie the teine properly described CF 029 acres in Dood doled August 1,
                                  13711:friini WO in Yi ikon. Out% rdlon to John L. Dodson, r. of record In
                                   Voluniu 1103. Doges 37'09 Of lho Neil Records ni Vol Verde County,Toxin.                                                                     03

                                   Ourtirtisor ;P.ndell Severson ,
                                   ittldoeSs 102 Avenue I                              ••
                                   G,P. Mu. DOISO
                                 I T.4 +PTV   IP16 6.I IT,      332i. hmrsi nal ;Lc, gAH,,%.,,c,,,,.....x., ,,,,,,,,,. 141 tr..,
                                 11,r i.,W:41. ii.Nlttli ,Cr. tin as itie.2t 6 F.ITT46Tio. 6,11..g TTCTLIT, MU Writ IT T gA16.TT 64%.(Cp11
                                 h.tt /40.1 T11#2 tillt:Z.MTITT V UTTOSprtilil 6 611 bkVtlit VS.Tti P.T...43 .../ 611 I..  , M4 TPYCI•. II PC
                                                .1 1E/ T66 ST It 'PIT p:..1 V ITG6Trier.10.4 1.a14'I4I.
                                 viiiiVO CI.431.-

                                 ok 'I.
                                      ,. It...1.7PCIA 44. 1411                                                                                                                  o
                                                                                                              Ii-(.is 1.414r: re 167
                                                                                                                                                                                r
                                                                                                                 TUT, i.0      ESTUITT.
                                                                                                                      I.;       4141
                                                              'KW


                                                                                                                                             II


                                                                  14,TPar '419 1.1
                                                                                                                                             r4tr,Z.V2112=dIfitaL21Ma..

                                                                                                                                                                                 -o
                                                                                                                                                                                 C")
                                                                                                                                                          KLL0-00005
                                                                                                               1), 034/03
                                                                         FAX No, 210-460-7797
j;V29/2015/1tED 11:10 Má   Patel Gaines




                                                 knmsANnnoumesussen(rnoN
      (
          "                                           Avsr4tin 1 IN DEL HAO.TEXAS
                                               Mrt 111.
                                                      1

                              ALI.'D 1AT Cliltl'Ar1.3 tmer                 1A41,,SITUATEll 14 TUIL Cl
                              0 0131.1110, C:tJONT         VAt. eo%401.1 STATE OF TIDíAS,A WO 1111110
                              ellif 01' ANO  A PAM'    OP SECTRIN110.3,111 OLVISION U,OF neS.r.A.)4- ik 3.
                                  MPAN ti 330110141510W OF Oft10(1115,1.511R.V111'110. l6%-'.i4l11iIEHAMU
                              OF 10104 EIHNIJ;

                               131:5C11111)111 ISV M11111.9 AND 13(3U11D5 AS F01.1.0WS1

                               111301NNIN1 AT, 5/11"11tONIt013 SET OH THESt31/TWEST(MEOP AVENUEI.
                                 4-3`0413111!. 7.1.01tt. FROM A ('CIIWÎOHTIUI 5otrniel‘n1.1NE01:01111iS
                               sranr.t;SA tn 11F.0(titlIgG!lamt11E11:(1111R HAST COMEil01:11IAT
                               C131CTA1011141C1'OP(.1140 COMV(IY111)111' 111(ADME13,1OWITD 11011P,E.V E.
                               1111,(11AN, WI Al.11V ()131.3)IMTCO IMIlltOAKV 10.1996,?HO 1111C1/11111311 IN
                                VI H,. 191 l'.\0115 tui.ina, OEF.11 1t.F.00111)5 og VAL VEKOP,C0IINTY,

                               TlIfltiCfl.WIIU SOU1HWESTIAN13111:A1'12'4111111541'05110"1; 153.13 1tT..10
                                 5P11101,3 110/3 S131'U/1111E ivesr1.1/3E(31'CONVE11511STREET;

                               11111HCH, WIT1I TUE WESTE1US LINECW couvensii blaam,n 23 47'31“ W,
                               91.25(T.TO A F1311C13 CORN1Et,

                                                  r:zr      iyai Fr
                                                                  :.To A PENCE COME11,

                                V Med.N iur 5639"W,I 17.n.1"T.,1-0 A FE-NCE cowin,
                                  l'wam.s        00.1 V W.GO.9 Fr., TO 4 PENCE CO1INEk,

                                  Init.en.S SV 33'3A- 1V,4091;1'4.112 A Filimcr.::(131tNER.,

                                 11111Nt11,N 4,1'433"tv.              TS) nenencongnni
                                 rinkNof.,N 61? 35' t" 11.10,1S      TO A FENG13C011.14Eft.

                                 l'11F.N111,N 34'35'1.1" 1;91.0 11.TO Vim PLAc.:F. OI WICHNNINH,,('O
                                 coNTAiNime         An.es UF 1.M({).
                                 IIt      Tt=u.enthcr 15,2(107

                                              J.               •
                                  ?later Monlike-mcloadnrntinit
                                           x 5609. TexitA




              t.                                                                                               KLLC-00006